IN THE COURT OF APPEALS OF TENNESSEE
                    AT NASHVILLE                   FILED
                                                   September 29, 1999

GENE TAYLOR,                        )              Cecil Crowson, Jr.
                                    )             Appellate Court Clerk
      Petitioner/Appellant,         )
                                    )
                                    )    Appeal No.
VS.                                 )    01-A-01-9812-CH-00638
                                    )
                                    )    Davidson Chancery
DONAL CAMPBELL,                     )    No. 97-711-II
TENNESSEE DEPARTMENT OF             )
CORRECTION,                         )
                                    )
      Respondent/Appellee.          )


APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY
               AT NASHVILLE, TENNESSEE

        THE HONORABLE CAROL L. MCCOY, CHANCELLOR



GENE TAYLOR #75796
Northwest Correctional Complex
Route 1, Box 660
Tiptonville, Tennessee 38079
      Pro Se/Petitioner/Appellant

PAUL G. SUMMERS
Attorney General and Reporter

JOHN R. MILES
425 Fifth Avenue North
Nashville, Tennessee 37243-0488
      Attorney for Respondent/Appellee


                      AFFIRMED AND REMANDED


                                         BEN H. CANTRELL,
                                         PRESIDING JUDGE, M.S.

CONCUR:
KOCH, J.
CAIN, J.
                                OPINION



             A prisoner seeking a declaratory judgment to review his prison

sentence asserts that in granting summary judgment to the state, the chancellor

erred by finding that he committed a felony while on work release. Based on a

prior decision of the Court of Criminal Appeals, we find that res judicata bars the

litigation of that issue. Therefore, we affirm the judgment of the lower court.



                                        II.



             Mr. Taylor filed a petition for a declaratory judgment in the

Chancery Court of Davidson County pursuant to Tenn. Code Ann. § 4-5-225.

He alleged that the only effective sentence under which he was being held was

a twenty years and one day sentence and that he had already served over twenty-

two years. He also alleged that he was entitled to over eleven years of sentence

credits. Therefore, he sought a declaration that he was entitled to an immediate

release from incarceration.



             The Commissioner of Correction moved for a dismissal for failure

to state a claim, or for summary judgment. Relying on an opinion of the Court

of Criminal Appeals, the chancellor granted the Commissioner summary

judgment on the question of the sentence Mr. Taylor was serving, but reserved

judgment on the question of the sentence credits.




                                       -2-
             After more maneuvering in the chancery court, the Commissioner

moved for summary judgment on the remaining issue of sentence credits. The

chancellor granted that motion, holding that Mr. Taylor was under a life sentence

without the possibility of parole, and that therefore, the issue of sentence credits

was moot.



                                        II.



             Although Mr. Taylor raised a number of issues in the chancery

court, the only questions on appeal revolve around whether he previously

committed a felony while on work release. At this point we summarize the facts

recited in the opinion of the Court of Criminal Appeals. In 1975 the Criminal

Court of Washington County sentenced Mr. Taylor to death on a charge of

murder. After the dust settled on an appeal and two commutations by Governor

Blanton, Mr. Taylor was under a life sentence commuted to twenty years and one

day.



             While serving the commuted sentence, Mr. Taylor escaped, stole a

car, and robbed a bank. The words of the Court of Criminal Appeals are

particularly pertinent. The court said: “Subsequently, while serving the twenty-

year and one day sentence on a work release program, the Defendant stole a car

and robbed a bank.” Taylor v. Morgan, 909 S.W.2d 17 at 18 (Tenn. Crim. App.

1995)(emphasis supplied). He entered a guilty plea and received an additional

twenty year sentence. The trial court ordered the sentence to run concurrently

with the sentence he was already serving.



                                        -3-
             Governor Alexander then revoked the commutation granted by

Governor Blanton and reinstated the life sentence.



             In 1994 Mr. Taylor filed a petition for habeas corpus in the Circuit

Court of Davidson County, alleging that the second twenty year sentence was

void because Tenn. Code Ann. § 40-28-123 required it to run consecutively to

his original sentence. Therefore, since he had served the original twenty-year

sentence, he argued that he was being illegally held.



             The Court of Criminal Appeals rejected Mr. Taylor’s petition and

held that he was under a valid life sentence. Thus, regardless of the validity of

the second sentence, the court held that Mr. Taylor would not be eligible for

release until he had, at a minimum, served the life sentence.



                                      III.



             The issue about which Mr. Turner complains was decided in the

prior case. The res judicata doctrine prohibits him from relitigating that issue

here. See A.L. Kornman Co. vs. Metropolitan Government, 391 S.W.2d 633

(Tenn. 1965). Thus, the chancellor correctly based her decision in this case on

the fact that Mr. Taylor had committed a felony while on work release.



             The significance of that fact becomes apparent when we consider

Tenn. Code Ann. § 40-28-123(b)(1). That code section provides that any

prisoner convicted of a felony (except escape) committed while on work release



                                      -4-
or other program where the prisoner enjoys the privilege of supervised release

in the community, shall serve the remainder of the term without becoming

eligible for parole.



             It is obvious that the two rulings made by the chancellor (that Mr.

Taylor was under a life sentence and that he must serve it without becoming

eligible for parole) were mandated by the law and the uncontroverted facts.



             The judgment of the court below is affirmed and the cause is

remanded to the Chancery Court of Davidson County for any further proceedings

necessary. Tax the costs on appeal to the appellant.




                                       _______________________________
                                       BEN H. CANTRELL,
                                       PRESIDING JUDGE, M.S.

CONCUR:




______________________________
WILLIAM C. KOCH, JR., JUDGE




______________________________
WILLIAM B. CAIN, JUDGE